Oo CO SS WB I BP !D LPO

DO Ph BD PR HN KH KR HNO RO em ER
oO N DN UW FP WY NY FY COD Oo mH NIN DBD OH FP YW HY KF OS

 

 

Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 1 of 12

BRIAN J. McSWEENEY, Esq. (SBN 127758)
SEAN M. JACOBSON, Esq. (SBN 227241)
ANDERLINI & McSWEENEY LLP

66 Bovet Road Suite 285

San Mateo, California 94402-3520

Telephone (650) 212-0001

Facsimile (650) 212-0081
bmcesweeney@amlawoffice.com

Attorneys for Plaintiffs
Robert C. Tiffany, Kathryn P. Tiffany,
William G,. Tiffany, and Susan Tiffany-Brown

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ROBERT C. TIFFANY, KATHRYN P. Case No.:
TIFFANY, WILLIAM G., TIFFANY, and
SUSAN TIFFANY-BROWN COMPLAINT FOR DAMAGES BASED
UPON:
Plaintiffs,
1. Violation of California Vehicle
V. Code § 11713.3
2. Intentional Interference With
FORD MOTOR COMPANY, Prospective Economic Relations
3. Negligent Interference With
Defendant. Prospective Economic Relations

4. Violation of California Business
and Professions Code § 17200, et
seq.

 

DEMAND FOR JURY TRIAL

PRELIMINARY STATEMENT
1. Atall times pertinent to this Complaint, Plaintiffs were the owners of a Ford franchise in
Hollister California, with Plaintiffs being the shareholders of a corporation named Tiffany Motor
Company, more commonly known as Tiffany Ford (“Tiffany Ford”). In fact, at the pertinent times
Tiffany Ford was the oldest Ford dealership in the State of California, having been in existence for

more than 100 years.

 

COMPLAINT CASE NO.

 
Oo CO ST DB nT FP WC] HNO Ke

NO NYO NO NY NY NY NO VD DR ee
oo SNA DBD OH BP WD NYO -F& DBD OBO Oo HS DH TW FBP WD YH KH

 

 

Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 2 of 12

2, The subject matter of this Complaint arises from Ford Motor Company’s (“Ford”)
misconduct and obstruction of Plaintiffs’ efforts to sell and transfer their interests in the dealership
toa third-party purchaser. As is set forth in more detail herein, Plaintiffs arranged for the sale of
Tiffany Ford to an immensely qualified purchaser who is well known and respected in the auto
industry. However, despite the supreme qualifications of the purchaser, and Tiffany Ford’s long
standing tenure as one of the oldest Ford franchises in the Country, Ford impeded and interfered
with the sale of Plaintiffs’ interests in the dealership by imposing unnecessary and unreasonable
restrictions on approval of the purchaser.

3. The conditions which Ford demanded and imposed were entirely unrelated to approval of
the purchasers as appropriate transferees, but instead related to Ford’s desire that the purchaser
perform unwarranted improvements to the dealership facility which is owned by Plaintiffs. Asa
result of Ford’s misconduct and unreasonable withholding of consent to the proposed transferee,
the purchaser refused to proceed with the transaction as negotiated among the parties, thereby
preventing Plaintiffs from transferring their interests and realizing the value offered by the
purchaser. Ultimately, the purchaser would not and did proceed with the sale unless and until
Plaintiffs reduced the purchase price by an enormous amount, with the buyer indicating that the
reduction of $500,000 was required in order to offset the cost of Ford’s demanded improvements.
Thus, Plaintiffs were damaged by Ford’s conduct in the amount of $500,000, ie., the reduced
purchase price.

JURISDICTION AND VENUE

4, Subject matter jurisdiction of this Court is invoked pursuant to 28 U.S.C, § 1332(c),
diversity of citizenship, as the Plaintiffs, on one hand, and Defendant, on the other hand, are
citizens of different states.

5. The amount in controversy in this action, exclusive of interest and costs, exceeds the sum of
$75,000.

6. Venue is proper in the Northern District of California because the acts, failures to act,
omissions, and events giving rise to the claims for relief alleged herein occurred, in whole or at

least substantial part, in San Benito County which is in the Northern District of California,

 

COMPLAINT CASE NO,

 
Oo NN DB mn FP W LD

‘oO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 3 of 12

INTRADISTRICT ASSIGNMENT

7. A substantial part of the events and omissions that give rise to the claims alleged herein
occurred in San Benito County, and therefore assignment to the San Jose Division is appropriate
pursuant to Local Rules 3-2(c) and 3-2(e).

PARTIES

8. Robert C. Tiffany, Kathryn P. Tiffany, William G. Tiffany, and Susan Tiffany-Brown
(together, “Plaintiffs”) are individuals, each of whom resides in the State of California. At all
pertinent times Plaintiffs were the shareholders of Tiffany Ford.

9. Plaintiffs are informed and believe that Ford is a Delaware corporation with its principal
place of business in the State of Michigan, and that Ford is therefore a resident of Michigan for
purposes of determining diversity jurisdiction, Ford is doing business in the State of California,
including within this judicial district.

STATEMENT OF FACTS
Background Regarding Dealership

10. At all pertinent times Tiffany Ford was an authorized Ford dealership and service facility
located in Hollister, California, While Tiffany Ford operated in a small market, it has a rich history
and reputation dating back to 1910.

11. In fact, at the times pertinent to this Complaint, Tiffany Ford was the oldest Ford dealership
in California, the fifth oldest Ford dealership in the United States, and one of the very few
dealerships in Ford’s long history to have sustained operations for a period of at least one-hundred
(100) years,

12, During this lengthy tenure as a loyal Ford dealership, Tiffany Ford was operated by four
generations of the Tiffany family. Upon assuming control, the current generation, being the
Plaintiffs herein, constructed the new and current dealership facility located at the north end of
downtown Hollister. The current facility is fairly new construction, is in terrific condition, and was
updated just five (5) years prior to the events described herein, with the updates including a major

upgrade of the service write-up and waiting area. The entire construction update was performed

 

COMPLAINT CASE NO.

 
\o ao mom aN nA FP WD, dN mo

BDO pO BD BD KR KRDO RN RR ee ee eee
oo ss HD A BP WY NYO KF CDT OBO BH DT WB WN BP WY NO KF OS

 

 

Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 4 of 12

with Ford’s oversight and approval, and was compliant with Ford’s facility requirements at the
time of the renovations,
Plaintiffs’ Attempt to Sell Their Interests in the Dealership

13. After a century of loyal service to Ford and its customer base, the Tiffany family elected to
sell their interests in the dealership. Plaintiffs received and accepted an offer for purchase from a
purchaser group comprised of two brothers who are reputable, successful, and local businessmen
that have owned and operated other major auto dealerships in both San Benito and Santa Clara
Counties (“Buyer”).

14. Plaintiffs and Buyer engaged in negotiations which resulted in an agreement on terms, and
thereafter those parties prepared extensive documentation of their agreement, with both parties
incurring substantial attorneys fees and other transactional costs. The final Purchase Agreement,
with exhibits, is comprised of more than seventy (70) pages of documentation.

15. The Purchase Agreement was structured as a stock sale, with the Buyer obtaining the shares
of Tiffany Ford and Plaintiffs therefore selling and transferring their interests in the dealership by
selling their shares to Buyer.

16. The purchase price for the transfer of Plaintiffs’ interests in the dealership was substantial,
and the transaction included other components, including leases for the real properties on which the
dealership operates (which are owned by Plaintiffs or their affiliate).

Ford’s Obstruction of the Sale

 

17, Upon execution of the Purchase Agreement, Plaintiffs and the Buyer forwarded the
executed Purchase Agreement to Ford and requested approval of the Buyer as the transferee of
Plaintiffs interests in the dealership. Ford acknowledged receipt of the request for approval on
March 19, 2019.

18. The Buyer is supremely qualified, unquestionably financially viable, and at no time did
Ford question the viability of the Buyer as a viable transferee dealer candidate.

19, Buyer provided all documents and information necessary for Ford to evaluate the bona fides
of the Buyer transferee, including applications, performance data, operating plans, and supporting

financial documents

 

COMPLAINT CASE NO,

 
Co Oo

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Co SI DB A FP WY BD

 

 

Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 5 of 12

20. While not required to do so, but in order to proceed with its acquisition of Plaintiffs’
interests in the dealership, the Buyer agreed to perform certain improvements to the dealership
facility, including: exterior painting, updated exterior signage, interior improvements, interior
painting, new furniture, updated flooring and new bathrooms. In fact, prior to execution of the
Purchase Agreement Plaintiffs, Buyer, and Ford were involved in extensive discussions with Ford
to ascertain the scope of any upgrades that Ford may request, with those discussions transpiring
because the Buyer required assurances (a) that the purchase offer comported with Buyer’s
expectations as to anticipated prospective costs, and (b) that Ford would not expand its upgrade
demands after Buyer finalized its offer.

21, During the foregoing discussions, Ford indicated to both Plaintiffs and Buyer, through
Ford’s local representatives, that Buyer’s proposed scope of upgrades was acceptable; that a larger
scope of improvements was unwarranted under the circumstances; that final corporate approval
should not be problematic; and that facility upgrade requirements would not be an impediment to
closing the transaction.

22. Despite the foregoing, and contrary to its prior assurances that Buyer’s proposed upgrades
were acceptable, on July 12, 2019, Ford advised Buyer that Buyer would not be approved as a
transferee unless it agreed to complete a full image “Signature” design update, including substantial
exterior fagade redevelopment — the cost of which is several times the previously agreed upon
improvements and none of which were required under the existing Dealership Agreement.

23, In addition to being an unreasonable and unlawful condition on approval of the Buyer as
transferee, the full image “Signature” design update is unnecessary in light of the dealership’s
excellent condition, recently updated facility, and smaller market.

24, In refusing to approve Buyer as a transferee, Ford did not express any objection to the
Buyer itself — instead, Ford indicated that approval would be granted only upon Buyer capitulating
to performance of Ford’s “Signature” design update.

25. Both Plaintiffs and Buyer expressed to Ford that the conditions being imposed were
unacceptable, unreasonable, and placed the transaction in jeopardy, Nonetheless, Ford insisted on

the “Signature” update as a condition to approval of Buyer as a transferee.

 

COMPLAINT CASE NO,

 
—

I
|
|
|
|
|
ZT OO ND DO WH BR WwW bw

RO DO BD DN KN DBD DR RO RO mm ee ee eee
oo NY DB OT FP WY NY YF TD Ob Be IND DB Nn BP WO PPO

 

 

Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 6 of 12

26. As a result of Ford’s conduct, Buyer elected to terminate the Purchase Agreement and the
sale aborted. Buyer’s written notice of termination dated July 22, 2019, specifically states as

follows:

“It appears we are at a deadlock. As you are aware Ford has recently imposed
Signature 3000 image requirements on Purchasers which they find completely
unreasonable under the circumstances - the package was submitted to Ford (with
local Ford blessing) with interior improvements only, but apparently that is not
acceptable to the higher management levels at Ford. This email will herewith notify
Sellers, through you, that the [Purchasers] are cancelling the transaction for failure
of this condition. Should you demand another form of notice, please inform me
unmediately or else I will consider this email notification sufficient.” (Emphasis
supplied)

27, Following termination by Buyer, Plaintiffs, through their counsel, wrote to Ford on July 29,
2019, to notify Ford the Buyer’s termination, and to demand that Ford both withdraw its
unreasonable conditions and immediately approve Buyer. Nonetheless, and knowing that it had
already caused termination of the Purchase Agreement, Ford continued to refuse to withdraw its
condition of approval as stated above.

28. Thereafter, Plaintiff engaged in further discussions with Buyer, and Buyer indicated that it
would not proceed with the purchase unless and until Plaintiffs substantially reduced the purchase
price in order to account for the enormous cost of the improvements that Ford was demanding as a
condition of approval. In order to mitigate their damages, Plaintiffs acquiesced to the significantly
decreased purchase price and the sale closed in or about August, 2019.

29, Upon Buyer capitulating to perform the “Signature” update, Ford immediately approved
Buyer as an authorized transferee.

30. As a result of Ford’s conduct, including Ford’s unreasonable refusal to consent to Buyer as
trarisferee, Plaintiffs were prevented from transferring their interests to Buyer and realizing the
benefit of their interests on the original sale terms, thereby causing damage in the amount

$500,000, being the amount of the reduced purchase price.

 

COMPLAINT CASE NO.

 

 
—

|
|
I
|
|
0 CO SI DB Wm BR Wb

RO NO DN NO BR DRO NO DRO Rm ee ea eee ee
> SRO RFR BBX BS CPR DAREBE Beas

 

 

Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 7 of 12

FIRST CLAIM FOR RELIEF
Plaintiffs Against Ford
_ Violation of California Vehicle Code § 11713.3

31, Plaintiffs reallege Paragraphs 1 through 31 above and incorporate those paragraphs herein
by this reference.

32, Plaintiffs, as stockholders of the dealership, entered into an agreement with Buyer for the
transfer of Plaintiffs’ interests in the dealership on the terms agreed by Plaintiffs and Buyer.

33, Plaintiffs and Buyer requested that Ford consent to the transfer of Plaintiffs’ interests to
Buyer; presented all required documents and information necessary for Ford to consider Buyer as
transferee; and performed all other acts required to seek Ford’s approval, with the exception of any
acts which were excused.

34, Ford unreasonably withheld consent of Buyer as transferee of the dealership, including by
refusing to consent to the transfer unless Buyer agreed to perform a “Signature” design update of
the dealership, which upgrade is unnecessary, unsupported by any legal authority, and, regardless,
is unrelated to Buyer’s qualifications as transferee,

35. Buyer is eminently qualified as a transferee of the dealership and Ford never questioned or
otherwise indicated any disapproval of the bona fides of Buyer as a proper transferee, Moreover,
upon Buyer ultimately agreeing to perform the “Signature” upgrade, Ford immediately approved
Buyer as an authorized transferee thereby acknowledging Buyer’s qualifications.

36. Ford’s conduct constitutes a violation of California Vehicle Code §§ 11713.3(d) and (e)
because Buyer was always a qualified transferee, Ford unreasonably withheld consent of the
transfer, and Ford placed unreasonable and unwarranted conditions on the transfer of the
dealership, thereby preventing, or attempting to prevent, Plaintiffs from transferring their interest in
the dealership and/or from receiving fair and reasonable compensation for the franchised business.

37. Plaintiffs were harmed by Ford’s violation of California Vehicle Code §§ 11713.3(d) and
(e) because the Buyer terminated the Purchase Agreement due to Ford’s unreasonable demands,
and refused to revive the purchase and proceed with the acquisition of Plaintiffs’ interests in the

dealership unless Plaintiffs substantially reduced the purchase price — which Plaintiffs agreed to do

 

COMPLAINT CASE NO.

 
 

 

Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 8 of 12

in order to mitigate their damages. Therefore, Plaintiffs have been harmed in the amount of the
reduced purchase price, i.e., the sum of $500,000. - -
38, Plaintitfs are informed and believe, and on that basis allege, that in engaging in the acts and
omissions alleged herein, Ford acted with malice, oppression, and fraud as contemplated by
California Civil Code section 3294,
WHEREFORE, Plaintiffs pray for entry of judgment as requested herein.

SECOND CLAIM FOR RELIEF
Plaintiffs Against Ford
Intentional Interference With Prospective Economic Relations

39, Plaintiffs reallege Paragraphs 1 through 39 above and incorporate those paragraphs herein
by this reference.

40, Plaintiffs had an economic relationship with Buyer pursuant to which Buyer agreed to
purchase Plaintiffs’ interests in the dealership on the terms set forth in the original Purchase
Agreement.

41. The relationship would have resulted in an economic benefit to Plaintiffs.

42. Ford knew of the relationship between Plaintiffs and Buyer.

43, Ford engaged in wrongful conduct by unreasonably withholding consent of Buyer as
transferee and by insisting on Buyer performing a “Signature” design upgrade as a condition of
approving Buyer as a transferee.

44, By engaging in this conduct, Ford intended to disrupt the relationship between Plaintiffs
and Buyer, or knew that disruption of the relationship was certain or substantially certain to occur.

45. The relationship between Plaintiffs and Buyer was disrupted due to Ford’s conduct, with
Buyer terminating the agreement to purchase as a direct result of Ford’s conduct.

46. Plaintiffs were harmed by Ford’s conduct because the Buyer refused to revive the purchase
and proceed with the acquisition of Plaintiffs’ interests in the dealership unless Plaintiffs
substantially reduced the purchase price — which Plaintiffs agreed to do in order to mitigate their
damages. Therefore, Plaintiffs have been harmed in the amount of the reduced purchase price,

which amount exceeds the sum of $75,000.

 

COMPLAINT CASE NO.

 
NO

oOo Aa NHI DB Wn EP W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 9 of 12

47, Ford’s conduct was a substantial factor in causing Plaintiffs’ harm.

48, Plaintiffs are informed and believe, and on that basis allege, that in engaging in the acts and
omissions alleged herein, Ford acted with malice, oppression, and fraud as contemplated by
California Civil Code section 3294. |

WHEREFORE, Plaintiffs pray for entry of judgment as requested herein.

THIRD CLAIM FOR RELIEF
Plaintiffs Against Ford
Negligent Interference With Prospective Economic Relations

49, Plaintiffs reallege Paragraphs | through 39 above and incorporate those paragraphs herein
by this reference.

50. Plaintiffs had an economic relationship with Buyer pursuant to which Buyer agreed to
purchase Plaintiffs’ interests in the dealership on the terms set forth in the original Purchase
Agreement,

51. The relationship would have resulted in an economic benefit to Plaintiffs.

52, Ford knew of the relationship between Plaintiffs and Buyer.

53. Ford knew or should have known that the relationship would be disrupted if it failed to act
with reasonable care.

54. Ford failed to act with reasonable care.

55. Ford engaged in wrongful conduct by unreasonably withholding consent of Buyer as
transferee and by insisting on Buyer performing a “Signature” design upgrade as a condition of
approving Buyer as a transferee.

56, The relationship between Plaintiffs and Buyer was disrupted due to Ford’s conduct, with
Buyer terminating the agreement to purchase due expressly to Ford’s conduct.

57, Plaintiffs were harmed by Ford’s conduct because the Buyer refused to revive the purchase
and proceed with the acquisition of Plaintiffs’ interests in the dealership unless Plaintiffs
substantially reduced the purchase price — which Plaintiffs agreed to do in order to mitigate their
damages. Therefore, Plaintiffs have been harmed in the amount of the reduced purchase price, i.e.,

the sum of $500,000.

 

COMPLAINT CASE NO,

 
—

NO NO NO KN CO VN DRO DR RD me i ea ee
So SY HD A FP WY HNO FF DBD ODO Coe as DB ” FP W PHO KF |

0 ceo YA WW KR Win

 

 

Case 3:20-cv-08604 Documenti1 Filed 12/07/20 Page 10 of 12

58. Ford’s conduct was a substantial factor in causing Plaintiffs’ harm.

59, Plaintiffs are informed and believe, and on that basis allege, that in engaging in the acts and
omissions alleged herein, Ford acted with malice, oppression, and fraud as contemplated by
California Civil Code section 3294,

WHEREFORE, Plaintiffs pray for entry of judgment as requested herein.

FOURTH CLAIM FOR RELIEF
Plaintiffs Against Ford
Violation of California Business and Professions Code § 17200, et seq.

60. Plaintiffs reallege Paragraphs 1 through 60 above and incorporate those paragraphs herein
by this reference,

61. In committing the acts complained of herein, Ford engaged in unfair business practices as
contemplated by California Business and Professions Code § 17200, ef seg. (“Unfair Competition
Law” or “UCL”)

62. Pursuant to the UCL, unfair business practices include “unlawful, unfair, or fraudulent” acts
or practices,

63, Ford’s conduct constituted an unlawful business practice because it violated California
Vehicle Code § 11713.3, and the violation of any law renders a practice unlawful for purposes of
the UCL.

64. Ford’s conduct constituted an unfair business practice because it offends public policy, and
was immoral, unethical, oppressive, unscrupulous, and substantially damaging to Plaintiffs.

65. Ford’s practices as alleged herein resulted in violations of the UCL, caused actual harm to
Plaintiffs, and will continue to cause harm in the future if allowed to persist — particularly because
Plaintiffs demanded that Ford cease its conduct but Ford refused. As such, the unlawful and unfair
business practices are ongoing and present a continuing threat.

66, Plaintiffs therefore seek injunctive relief ordering Ford to cease its unlawful and unfair
business practices.

WHEREFORE, Plaintiffs pray for entry of judgment as requested herein.
PRAYER

-10-

 

COMPLAINT CASE NO.

 
ha

C0 Om NY DBD WH BB W;:h

NO DP DN DR DRO RN RR a ea ea ae ee ee
oe Sf FRB 8S XR SE DBR E BDH 2S

 

 

Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 11 of 12

WHEREFORE, Plaintiffs pray for entry of judgment as follows:
a. For monetary damages according to proof in excess of $75,000; ;
- b, For exemplary damages, OO
c. For interest on all damages,
d. For costs of suit,
e. For attorneys fees as may be available,
f. For injunctive relief enjoining Ford’s unlawful and unfair business practices, and
g. For such other relief as the Court deems just and proper.
DEMAND FOR JURY TRIAL
Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs hereby demand a jury trial on
all issues so triable.

Date: / A Lhe 2. o ez

 

  

| By: Brian J. MeSweepey/Esq. /
Attorneys for Plaintiffs

-Il-

 

COMPLAINT CASE NO.

 
Case 3:20-cv-08604 Document1 Filed 12/07/20 Page 12 of 12
CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement. the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the C lerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFVS
Robert C. Tiffany, Kathryn P. Tiffany, William G. Tiffany, and Susan Tiffany-Brown

JS-CAND 44 (Rev, 10/2020)

DEFENDANTS
Ford Motor Company

--——{(b)- County-of Residence of First-Listed Plaintiff —San Benito County —

ccc rnfee County. of Residence of First Listed Defendant.
(EXCEPT IN U.S. PLAINTIFF CASES) CN U,

Wayne.County, Michig
PLAINTIFF CASES OML Y) iehigan
NOTE

 

tr

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(3) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Anderlini & McSweeney LLP, 66 Bovet Road, Suite 285, San Mateo,
California 94402; (650) 212-0001

 

 

 

 

 

 

 

 

 

 

 

130 Miller Act

140 Negotiable Instrument

150 Recovery of
Overpayment OF
Veteran’s Benefits

151 Medicare Act

152 Recovery of Defaulted
Student Loans (Excludes
Veterans)

153 Recovary of
Overpayment

of Veteran’s Benefits
160 Stockholders’ Suits
190 Other Contract

2198 Contract Product Liability

“2196 Franchise

 

"216 Land Condemnation
220 Foreclosure
230 Rent Lease & Ejectment
240 Torts to Land
245 Tort Product Liability
290 All Other Real Property

315 Airplane Product Liability

"320 Assault, Libel & Slander

330 Federal Employers’
Liability
340 Marine

5345 Marine Product Liability
"350 Motor Vehicle

355 Motor Vehicle Product
Liability

360 Other Personal Injury

362. Personal Injury -Medical

 

 

 

Liability
367 Health Care/
Pharmaceutical Personal
Iajury Product Liability
368 Asbestos Personal Injury
Product Liability
PERSONAL PROPERTY
9370 Other Fraud
£5371 Truth in Lending
2380 Other Personal Property
Damage

“£385 Property Damage Product F

 

“690 Other

§ 157

 

 

 

 

 

Relations
740 Railway Labor Act
“751 Family and Medical
Leave Act
790 Other Labor Litigation

791 Employee Retirement
Income Security Act

“= LABOR: == PROPERTY RIGHTS
710 Fair Labor Standards Act 820 Copyrights
“2.720 Labor/Management 830 Patent

835 Patent--Abbreviated New
Drug Application

840 Trademark

880 Defend Trade Secrets
Act of 2016

 

 

 

 

 

 

. e SREAL PROPERTY... ©}

 

442 Einployment

- 443 Housing/

Accommodations

2445 Amer. w/Disabilities—

Employment
446 Amer, w/Disabilities—Other
448 Education

“$10 Motions to Vacate
Sentence

$30 General
"$35 Death Penalty
OTHER

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee
Conditions of

 

 

Malpractice Liability “IMMIGRATION
IVIL RIGHTS “PRISONER PETITIONS 462 Naturalization
= - : : Application
440 Other Civil Rights HABEAS CORPUS 465 Other Immigration
44] Voting "£1463 Alien Detainee Actions

“SOCIAL SECURITY.

861 HIA (1395ff)

862 Black Lung (923)

863 DIWC/DIWW (403(g))
864 SSID Title XVI

865 RSI (405(g))

 

P FEDERAL TAX SUITS

 

870 Taxes (U.S. Plaintiff or
Defendant)

871 IRS—Third Party 26 USC

§ 7609

 

 

YI. BASIS GF JURISDICTION (Place an "X” in One Box Only) TO, CYNZENSP Or PRINCIPAL PARTIES (Place an “X" in One Box Jor Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
a oe ae. as PTR DER PTY DEY
1 U.S. Government Plaintiff 3 sae 1 Not a Party) Citizen of This State 5¢ 1 i Incorporated or Principal Place 4 4
of Business In This State
; Citizen of Another Stat EQ, BE 2 Inc ted and Princi ae 5
2  ULS. Government Defendant *%4 Diversity Maen of another sire ~ of Business In At Principal Place 8 KS
(Indicate Citizenship of Parties in len [1D we . . . we of Business in Another otate
Citizen or Subject ofa ge:3 a3 Foreign Nation 6 6
Foreign Country
iV, NAT URE OF SUIT (Piece @ an "x" in One Box Only) |
ue ACT ' TORTS: 2. -FORFEITURE/PENALTY ©: =-" BANKRUPTCY. : HER STATUTES
= 10 insurance PERSONAL INJURY PERSONAL INJURY. 625 Drug Related Seizure of 422 Appeal 28 USC 8158. 375 False Claims Act
© 120 Marine 310 Airplane 365 Personal Injury ~ Product Property 21 USC § 881 423 Withdrawal 28 USC 376 Qui Tam (31 USC

§ 3729(a))
400 State Reapportionment

£410 Antitrust
. 430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced &
Corrupt Organizations

480 Consumer Credit

“485 Telephone Consumer
Protection Act

£490 Cable/Sat TV

© 850 Securities/Commodities/

Exchange
9¢'890 Other Statutory Actions

) 3891 Agricultural Acts
2l: 3893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

930 Constitutionality of State
Statutes

 

 

  

 

 

Confinement
V, ORIGIN {Place an “X” in Que Box Quly)
1 Original 2 Removed from 3. Remanded from ., 4 Reinstatedor #5 Transferred from 6 Multidistrict 8 Multidistrict
Procecding State Court Appellate Court Reopened Another District (specify) Litigation~Transfer Litigation—Direet File
VEL CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
ACTION 28 U.S.C, Section 1332. -

Brief descrintion of cause: wat .

Violations of Cal. Vehicle Code Sections 11713. 3(d) and (e); Negligent and Intentional It ference With Economic Relations; Cal. B&P Section 17200
VIL REQUESTED IN CHECK IF THIS 1S A CLASS ACTION DEMAND $ 500,000.00 CHECK YES only if demanded in complaint:

 

 

COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. JURY DEMAND: % Yes No
Vu. RELATED CASE(S), JUDGE DOCKET NUMBER
IF ANY (See instructions);
IX, DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) SAN FRANCISCO/OAKLAND % SAN JOSE EUR A-MCRINIUEY VILLE

 

DATE 47 / Y¥, VA 20

SIGNATURE OF ATTORNEY OF RECORD PT fuer7

 
